UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 07-6177



JOHNNY R. HUFF,

                                               Plaintiff - Appellant,

             versus


A. BASKERVILLE, Warden; S. DAWKINS, Treatment
Program Supervisor,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:06-cv-00147-MHL)


Submitted:    August 27, 2007            Decided:   September 12, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny R. Huff, Appellant Pro Se.     William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Johnny R. Huff appeals the magistrate judge’s* order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the magistrate judge.     Huff v.

Baskerville, No. 3:06-cv-00147-MHL (E.D. Va. Jan. 24, 2007).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge, pursuant to 28 U.S.C. § 636(c) (2000).

                              - 2 -